Citation Nr: 0116421	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  96-23 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left thumb 
disorder.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from May 1956 to May 1959 and 
from June 1959 to June 1965.  These matters come to the Board 
of Veterans' Appeals (Board) from rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In a February 1996 rating decision, the RO 
increased the disability rating for Osgood-Schlatter's 
disease of the left knee from zero to 10 percent.  In a March 
1996 rating decision the RO denied entitlement to service 
connection for low back and left thumb disorders.  In an 
October 1998 rating decision the RO denied entitlement to a 
total rating based on individual unemployability.  The 
veteran perfected an appeal of the February and March 1996 
and October 1998 decisions.

In a March 1998 rating decision the RO increased the rating 
for the left knee disability from 10 to 20 percent, and in a 
March 1998 statement the veteran withdrew his appeal of the 
rating assigned for the left knee disability.  

The veteran's appeal was previously before the Board in June 
2000, at which time the Board remanded the case to the RO in 
order to provide the veteran a hearing before a member of the 
Board at the RO.  That hearing was held via videoconference 
in December 2000, and the case returned to the Board.



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him VA medical 
examinations in order to assist him in substantiating his 
claim for VA compensation benefits. 

2.  A chronic low back disorder was not shown during service; 
the current low back disorder, which was initially documented 
many years following separation from service, is not shown to 
be related to an in-service disease or injury.

3.  The competent evidence does not show that the veteran 
sustained a left thumb fracture in service, and the competent 
and probative evidence does not show current disability of 
the left thumb that is related to an in-service injury.

4.  The veteran's service-connected disabilities consist of 
Osgood-Schlatter's disease of the left knee with 
chondromalacia, rated as 20 percent disabling; a duodenal 
ulcer, rated as 20 percent disabling; and inactive 
tuberculosis, rated as zero percent disabling.  The veteran 
is not shown to be unable to secure or follow substantially 
gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  A chronic low back disorder or left thumb disorder was 
not incurred in or aggravated by active service, nor can 
arthritis of the lumbar spine be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 
1991), as amended by The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 
(2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).




2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991) as amended by The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000); 
38 C.F.R. § 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that in August 1957 the 
veteran was given a permanent limited profile for the lower 
extremities due to Osgood-Schlatter's disease of the left 
knee.  He was not at any time given a limited profile due to 
a back disability.

In January 1959 he complained of back pain with no history of 
trauma, which did not result in any diagnosis.  Periodic 
examinations in March 1959, June 1959, and September 1960 
revealed a normal spine and other musculoskeletal system.  He 
again complained of low back pain after lifting a heavy 
object in November 1961, which was assessed as acute back 
strain.  

In March 1962 he reported having stiffness, pain, and 
swelling in the area of the left 4th and 5th metacarpals after 
boxing one month previously.  An X-ray study was negative 
and, according to the treating clinician, showed no fracture.  
A periodic examination later in March 1962 was negative for 
any musculoskeletal abnormalities.

In November 1963 the veteran again complained of back pain, 
after lifting a pot of food, which was assessed as mild acute 
back strain.  He reported having fallen and injured his left 
hand in December 1963, resulting in a hyperextension injury 
to the left thumb.  There was swelling and tenderness over 
the metacarpophalangeal joint. An X-ray study showed no 
abnormality or pathology.  The injury was treated with 
immobilization for three days, and the records make no 
further reference to the hand or thumb injury.  In January 
1964 he reported having incurred low back strain six months 
previously, and was again given medication for back pain.  
His separation examination in May 1965 revealed that his 
spine and other musculoskeletal system were normal as were 
the upper extremities.  He denied having or having had 
arthritis or rheumatism, and bone, joint or other deformity.  
He also denied having had any illness or injury other than 
those noted.  The examiner noted the specifics of the 
veteran's medical history, which did not include reference to 
any thumb or back disability.  

The veteran initially claimed entitlement to VA compensation 
benefits in June 1965, at which time he made no reference to 
a back or left thumb injury.  He again submitted an 
application for compensation benefits in December 1969, and 
did not report having incurred a back or left thumb injury in 
service.

The veteran underwent a VA orthopedic examination in February 
1970, during which he registered no complaints pertaining to 
the back or left hand and no relevant abnormalities were 
noted.  The examiner provided a diagnosis of Osgood-
Schlatter's disease of the left tibial tubercle, very 
moderate, which was related to an in-service knee injury.  In 
an April 1970 rating decision, the RO granted service 
connection for Osgood-Schlatter's disease of the left tibial 
tubercle, inactive pulmonary tuberculosis, and a duodenal 
ulcer, each rated as zero percent disabling. 

There is no medical evidence documenting any complaints or 
clinical findings pertaining to the back prior to September 
1975.  In a September 1975 medical report, which was received 
by the RO in 1996, R. E. Piper, M.D., stated that the veteran 
had incurred a back strain in June 1975, in an on-the-job 
injury.  The veteran reported that he strained his back 
lifting a box of meat.  An X-ray study in July 1975 revealed 
mild degenerative disc disease at L4-L5, with no evidence of 
fracture or destructive process.  Dr. Piper found that the 
veteran's condition had responded to conservative treatment, 
and that there was no evidence of a permanent disability.

The veteran was hospitalized in July 1981 for the treatment 
of an unrelated illness.  The hospital summary documents his 
relevant medical history at that time; there was no mention 
of any musculoskeletal problems.  Another application for VA 
compensation benefits submitted in July 1981, does not 
include a back or left thumb disorder.

The medical evidence indicates that the veteran again injured 
his back in an on-the-job injury in March 1982.  In a July 
1982 report, Ronald J. Malpede, D.C., stated that the veteran 
had received treatment for an L4-L5 disc protrusion with a 
soft tissue injury from Dr. Bookhart, Dr. Rossman, and Dr. 
Harder, as well as himself.  He had been unable to work since 
the April 1982 injury and Dr. Malpede
stated that his prognosis was guarded.

The veteran claimed entitlement to a permanent and total 
disability rating for non-service connected pension purposes 
in January 1983.  At that time he reported having incurred 
tuberculosis, an ulcer, and a left knee injury in 1959, and a 
back injury in March 1982.

VA treatment records for July 1981 through September 1994 
make no reference to any complaints or clinical findings 
pertaining to the back or the left thumb.  There is no 
further medical evidence documenting any treatment for the 
back disorder until April 1994.  Treatment records from 
Kaiser Permanente indicate that at that time the veteran 
reported a long history of mild low back pain.  Examination 
revealed no abnormalities, and his complaints were attributed 
to mechanical low back pain.  He again complained of back 
pain in July 1994, and reported having been given the 
diagnosis of lumbar strain in December 1992 and originally in 
1982.  His complaints were then assessed as low back pain, 
probably muscular.  A subsequent X-ray study of the 
lumbosacral spine showed degenerative disc disease at the L4-
L5 and L5-S1 levels.

VA treatment records show that in September 1994 he reported 
having a "slipped disc" and degenerative joint disease, and 
in January 1995 he complained of chronic low back pain. 

In an April 1995 rating decision the RO increased the rating 
for the duodenal ulcer from zero to 10 percent, following a 
December 1994 VA examination.

The veteran initially claimed entitlement to service 
connection for a back and left thumb disorder in June 1995, 
and the RO provided him a VA medical examination in July 
1995.  At that time he reported having fractured his left 
thumb in a fall in 1960, with intermittent pain and stiffness 
in the metacarpophalangeal joint since then.  He also 
reported having injured his low back while lifting in 1961, 
with intermittent low back pain over the years.

Examination of the left thumb disclosed mild dorsal bony 
swelling and full range of motion, without tenderness.  
Examination of the lumbosacral spine revealed mildly 
restricted lumbar lordosis and right side paravertebral 
muscle spasm and tenderness.  An X-ray study of the left hand 
showed a remote gunshot or shrapnel wound to the index 
finger, but no other abnormalities.  An X-ray study of the 
lumbar spine revealed L4-L5 disc degeneration.  The examiner 
provided diagnoses of arthritis of the metacarpophalangeal 
joint of the left thumb, retained metallic fragment; and 
degenerative arthritis of the lumbar spine.

The veteran's treatment records from Kaiser Permanente show 
that in October 1995 he reported having intermittent low back 
pain since injuring his back in 1961, which progressed as he 
got older.  A physical examination revealed no abnormalities, 
other than tenderness, and the physician assessed his 
complaints as chronic low back pain.  VA treatment records 
indicate that the veteran continued to receive treatment for 
low back pain through 1999.

In a February 1996 rating decision the RO increased the 
rating for the left knee disability from zero to 10 percent.  
The RO obtained from the Social Security Administration (SSA) 
the records pertaining to the veteran's claim for Social 
Security disability benefits and the medical records relied 
upon concerning that claim.  Those documents show that in a 
March 1996 decision the SSA found that the veteran became 
disabled in February 1996 due to degenerative joint disease 
of the left knee and degenerative disc disease of the lumbar 
spine.

In his May 1996 application for a total rating based on 
individual unemployability the veteran reported having become 
too disabled to work in February 1996, at which time he was 
working as an executive chef.  He had completed two years of 
college and had three years of training in the culinary arts 
and a year of training in hotel and restaurant management.  
He stated that he was unable to stand, bend, or lift due to 
back and left knee pain.

During a July 1996 VA examination the veteran again reported 
having had constant low back pain since injuring his back in 
1961 while lifting a pot.  He stated that his left knee pain 
made his back pain worse.  Examination of the back revealed 
limited motion, and examination of the left hand showed no 
abnormalities.  In regard to the left thumb, the veteran 
related that he fractured the thumb in service when he had a 
hyperextension injury, that it was still sore, and that it 
could not be bent completely because of pain.  Examination 
revealed that the veteran could make a good fist with his 
hand.  There was no tenderness or deformities, and opposition 
of the thumb with all fingers was normal.  The examiner 
referenced the X-ray studies previously performed and 
provided diagnoses of a history of a lifting injury to the 
lumbosacral spine with residual recurrent low back pain, 
degenerative disc disease at L4-L5, osteoarthritis, and 
limited motion; and a history of an old, healed fracture of 
the thumb, no limitation of motion.  The examiner also stated 
that, due to his service-connected disabilities, the veteran 
was limited to lifting a maximum of 20 pounds, walking no 
more than 30 feet at a time, and sitting no more than 
20 minutes at a time, and that sedentary employment was 
feasible with frequent position changes.

During an August 1996 hearing the veteran testified that he 
injured his back in 1961 while lifting.  He also testified 
that he reported to sick call periodically for three or four 
years after the injury due to back pain, for which medication 
was given and he was placed on light duty for the remainder 
of his service.  He stated that he had a back problem when he 
was separated from service, that he had gone to VA for 
treatment of low back pain several times in 1965, and that he 
had received treatment from three private physicians in the 
1960s.  He denied having injured his back after he was 
separated from service.  He also testified that he fractured 
his left thumb by falling down the stairs in the barracks in 
1963.  He asserted that he had pain and limited motion in the 
thumb since the fracture.  He also stated that he had been 
unable to work since February 1996 due to back pain, and that 
he had been awarded Social Security disability benefits.

The veteran provided testimony at another RO hearing in 
November 1996.  In addition to information previously 
provided, at that time he denied having complained of back or 
thumb pain during his service separation examination because 
he knew the injuries were documented in his records.  He 
stated that he continued to work as a chef after he was 
separated from service, but that he did not perform any heavy 
lifting.  He reported having again injured his back while 
lifting in 1975, and again in 1982.  He stated that he 
injured his back in 1982 when his left knee gave out, causing 
him to fall.  He also stated that he told his doctors in 1975 
and 1982 that he had injured his back in service, which 
resulted in him losing his job.  Because reporting the back 
injuries had caused him to lose his jobs, he did not make 
such a report with subsequent employment.  He stated that he 
went to VA for treatment for his back and thumb sometime in 
the 1960s, prior to his initial claim for compensation, and 
was given medication.  He asserted that the back problem he 
now has is the same back problem that he had in service.

In a February 1997 report the veteran's VA physician, Sylvia 
K. Oboler, M.D., stated that due to back and knee pain the 
veteran was no longer able to work at his occupation of chef.  
She also stated that she did not have sufficient information 
regarding his education or training to determine whether he 
was capable of performing other occupations.

In his October 1999 substantive appeal the veteran stated 
that his VA physicians had given the opinion that he was 
totally disabled, in that he was no longer able to engage in 
his occupation of 40 years.  He stated that that occupation 
had required him to stand for long periods of time and to 
lift heavy objects, neither of which he was now able to do.

In a December 1999 statement the veteran stated that he had 
met with Dr. Oboler, his VA physician, in November 1999, and 
that she had told him that the back injury he had incurred in 
service had caused his current back disorder.  He also stated 
that she had found that the in-service injuries, not the 
subsequent work-related injuries, had caused arthritis in his 
back.  

The RO contacted Dr. Oboler following receipt of the 
veteran's December 1999 statement, and she denied having 
given such an opinion.  When asked whether she had told the 
veteran that his back disability was due to service, she 
responded "no."  The RO adjudicator read the veteran's 
December 1999 statement to Dr. Oboler, and she denied having 
told the veteran what he alleged.  She had also reviewed his 
medical chart, which she noted was void of any medical 
documentation of a back disorder from 1961 to 1975, and had 
written a report indicating that she was not able to find 
that the current back disability was related to service.  

Dr. Oboler's report is documented in a November 1999 
treatment record, which indicates that the veteran had 
brought in a letter from the RO requesting an opinion on 
whether his current back condition was related to the 
service-connected left knee disorder or service.  The veteran 
told Dr. Oboler that he had continuous back pain following an 
in-service injury in 1961.  She stated that without any old 
medical records she was unable to determine the existence of 
any symptoms from 1965 to 1975, when he re-injured his back.  
She also stated that she would try to obtain the records from 
that period for review.  An addendum to the treatment note 
shows that the veteran's initial visit to the VA medical 
center (MC) occurred in 1985, when he received treatment for 
unrelated complaints.  Following the 1985 treatment he did 
not seek treatment until 1991, from which time Dr. Oboler 
provided his medical care.  There was no reference in the VA 
treatment records to back pain prior to September 1994, when 
he reported having been told that he had a "slipped disc" and 
degenerative arthritis.  She concluded that in the absence of 
records documenting signs or symptoms of a back disorder from 
1965 to 1975, she was unable to give an opinion regarding his 
back disorder during that time period.

During a December 2000 hearing before the Board the veteran 
testified that he injured his back twice while in service 
while lifting, and that he had back pain since then.  He 
stated that he received medical treatment for his back 
several times in 1965 from a Dr. Hawkins, but that Dr. 
Hawkins had been deceased for several years.  He also stated 
that he had first sought treatment for his back from the VA 
in the 1970s, but denied being treated by VA in the 1960s.  
He further stated that after his left thumb was X-rayed in 
service, he was told that the thumb had been sprained.  He 
denied having received any treatment for the left thumb prior 
to the 1980s, when he was treated by the VA.  He stated that 
the thumb did not bother him for the 20 years after his 
separation from service, and that it started being a problem 
as he got older.  He also testified that he injured his left 
thumb twice while in service, and that the second injury 
resulted in a fracture.

Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits and eliminates the concept of a well-
grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the March 1996 rating decision the RO found that the claim 
of entitlement to service connection for low back and left 
thumb disorders was not well grounded.  Nevertheless, the 
Board finds that the RO satisfied its duty to notify and 
assist the veteran and that since the initiation of his 
claim, the veteran has provided evidence and arguments 
pertaining to the substantive merits of his claim for service 
connection, not whether the claim was well grounded.  
Additionally, in the March 1998 supplemental statement of the 
case the RO provided the veteran with the laws and 
regulations pertaining to service connection.  The Board 
finds, therefore, that the case need not be remanded to the 
RO for consideration in light of the new legislation and that 
it can consider the substantive merits of the claim for 
service connection without prejudice to the veteran.  Curry 
v. Brown, 7 Vet. App. 59, 68 (1994).

In regard to the duty to notify, the RO informed the veteran 
of the evidence needed to support his claim in June 1995, 
September 1995, and July 1997.  The RO provided the veteran 
statements of the case and supplemental statements of the 
case in March 1996, September 1996, April 1997, March 1998, 
and September 1999.  Those documents informed the veteran of 
the regulatory requirements for entitlement to the claimed 
benefits, and the rationale for not awarding benefits.  The 
veteran's representative has reviewed the claims file on 
multiple occasions, and did not indicate that the veteran had 
any additional evidence to submit.  The RO notified the 
veteran that his case was being sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and the available VA 
treatment records.  The Board notes that in July 1995 the 
veteran reported having been treated for his left thumb 
complaints by VA in 1966, and that in September 1995 he 
reported that he had received VA treatment for his back and 
left thumb from 1969 through the present.  During the 
November 1996 hearing, however, he stated that he had 
received VA treatment only once in the 1960s, and at the 
December 2000 hearing he testified that he had not received 
any VA treatment prior to the 1970s.

The RO requested the veteran's VA treatment records for 1965 
through 1994, but only records  from 1985 were available.  
Dr. Oboler also found that no records prior to 1985 were 
available in the veteran's medical chart.  Given the 
inconsistencies in the treatment history related by the 
veteran; the absence of any reference to VA treatment in 
conjunction with the multiple claims filed prior to 1995; and 
the fact that the RO was unable to obtain VA records prior to 
1985, the Board finds that the veteran's allegation of having 
been treated by VA for the claimed disorders prior to 1985 is 
not credible.  Accordingly, no further effort will be made to 
obtain records of alleged treatment in the 1960s or 1970s.

In September 1995 the veteran also reported having been 
treated for his back and left hand by a Dr. Edmund Noel (now 
deceased) from 1966 to 1968, by Dr. Piper (now deceased) from 
1968 to 1972, and by Dr. Bookhart (now retired) from 1972 to 
1984.  During the November 1996 hearing, however, he denied 
having seen Dr. Piper prior to 1975, and he did not indicate 
that he had received treatment from any other physician from 
1965 to 1975.  The RO requested the medical records from Drs. 
Noel, Piper, and Bookhart in December 1997, but the veteran 
subsequently reported that none of those records were 
available and no records were received.  During the December 
2000 hearing the veteran stated for the first time that he 
had received treatment from Dr. Hawkins in 1965, and that Dr. 
Hawkins was deceased.  The Board finds, therefore, that all 
available private treatment records that are relevant to the 
veteran's claims have been obtained.

The veteran provided testimony at hearings before the RO 
Hearing Officer in August and November 1996, and before the 
Board in December 2000.  Also, the RO provided the veteran VA 
medical examinations in July 1995 and July 1996, and obtained 
the documents and medical records pertaining to his claim for 
Social Security disability benefits.

The Board notes that in a claim for compensation benefits, 
the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record, taking into consideration all information 
and lay or medical evidence, includes 1) competent evidence 
that the veteran has a current disability, or persistent or 
recurrent symptoms of disability, and 2) indicates that the 
disability or symptoms may be associated with the veteran's 
active service, but 3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).




The representative has requested that the case be remanded to 
the RO in order to obtain a medical examination and opinion 
regarding any relationship between the claimed disorders and 
service.  The veteran was last afforded a VA medical 
examination in July 1996, which did not include an opinion 
regarding the onset or etiology of the claimed disorders.  
However, there is an opinion by Dr. Oboler, a treating 
physician, regarding the back disability.  Noting in her 
written statement that there were no records documenting any 
back signs or symptoms between 1965 and 1975 (when the 
veteran sustained a back injury), Dr. Oboler stated that she 
was unable to give an opinion about the veteran's back 
condition during that period.  In a written report of contact 
between the RO and Dr. Oboler, she was noted to have advised 
that lacking records from 1961 to 1975 she could not provide 
an opinion that the veteran's back disability was due to 
service.  This is a competent opinion and it goes against the 
claim.  In any event, given the normal findings on the 
service separation examination; the absence of medical or 
other evidence of a back problem from 1963 to 1975 when the 
veteran hurt his back at work; the well documented post-
service back injuries; and the absence of any medical 
evidence pertaining to the left thumb from 1965 to 1995, 
there is no need to remand the case for an 
examination/opinion.  

Additionally, the veteran's report of what Dr. Oboler told 
him was a gross misstatement if not an intentional 
misrepresentation.  Regardless of how it is characterized, he 
can not be relied on to provide an accurate account of events 
and is found to be not credible.  Because any current medical 
opinion would necessarily have to rely, to at least some 
extent, on the veteran's self-reported history and the 
veteran is not credible, any such opinion would have 
virtually no probative value.  This is another reason the 
Board finds that an additional medical examination or opinion 
is not required prior to considering the substantive merits 
of the veteran's claims.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1991) (strict adherence to procedural rules is not 
required if no benefit would flow to the veteran).  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claims and that VA 
has fulfilled its obligation to assist him in the development 
of relevant evidence.

Service Connection
Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service or during any 
applicable presumptive period; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 


evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

Low Back Disorder

Although the medical evidence shows that the veteran 
currently has degenerative disc disease and arthritis of the 
lumbosacral spine, arthritis was not documented within one 
year of separation from service and it cannot be presumed to 
have been incurred in service.  38 C.F.R. §§ 3.307, 3.309.

The service medical records indicate that the veteran 
experienced acute back strain in November 1961 and November 
1963.  The Board finds, therefore, that his claim is 
supported by medical evidence of a current back disability 
and probative evidence of the in-service incurrence of a low 
back injury.  Hickson, 12 Vet. App. at 253.  

Although the veteran incurred acute back strains in November 
1961 and November 1963, there is no subsequent evidence of a 
back disorder and medical examinations, including his 
separation examination in May 1965, revealed a normal spine 
and other musculoskeletal system.  He claimed to have been 
given a limited profile for the remainder of service based on 
the back injury in 1961, but the service medical records do 
not support that assertion.  Thus, a chronic low back 
disorder was not documented during service.  38 C.F.R. 
§ 3.303(b).

When he claimed entitlement to compensation benefits in June 
1965, December 1969, and July 1981, the veteran made no 
reference to having a back or left thumb disorder.  During 
the February 1970 VA examination he registered no complaints 
pertaining to the back or left hand and no relevant 
abnormalities were recorded as a result of the examination.  
In January 1983 he stated that the back injury had occurred 
in March 1982.  This contemporaneous evidence is more 
probative than his current assertions.  Curry, 7 Vet. App. 
at 68.

The medical evidence does not document the existence of a 
post-service low back disorder prior to September 1975, at 
which time the veteran sustained a work related low back 
injury.  There is nothing in the medical evidence regarding 
that injury to suggest that the veteran had a back disorder 
prior to that time.  The medical evidence documenting 1982 
injury also does not show that he had a pre-existing back 
disability.  The veteran's allegation of having sustained the 
1982 injury when his left knee gave way and he fell is not 
corroborated by the contemporaneous medical evidence, and 
that contention, standing alone, is not of probative value in 
light of the credibility concerns discussed above.  Although 
the veteran claims to have received treatment for back pain 
since his separation from service, those assertions are not 
credible.  In that regard, there have been inconsistencies in 
his reports of such treatment and, except for the 1975 and 
1982 work-related injuries, there is no documented treatment 
prior to 1994.  See Madden v. Gober, 123 F.3d 1477, 1481 
(Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence).  The Board further finds that the 
evidence does not support a finding of continuing 
symptomatology between the in-service back injuries and the 
current back disability.  38 C.F.R. § 3.303(b).

In addition, the evidence does not show that the currently 
diagnosed back disability is related to an in-service disease 
or injury.  38 C.F.R. § 3.303(d).  Although the veteran 
asserts that his current back disability was caused by the 
back strains he incurred in service, his assertions are not 
probative because he is not competent to provide an opinion 
on the etiology of a medical disorder.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  His statement that Dr. Oboler told 
him that a back injury in service caused his current back 
disability is false and was denied by Dr. Oboler when she was 
asked about it.  She then reviewed the veteran's records and 
concluded that, in the absence of any medical evidence of a 
back disorder from 1965 to 1975, she could not give an 
opinion favorable to the claim.  The Board has determined, 
therefore, that the preponderance of the evidence is against 
the claim of entitlement to service connection for a low back 
disorder.

Left Thumb Disorder

At the time of the July 1995 VA examination, the veteran 
reported having fractured the thumb in service, with 
intermittent pain and stiffness at the metacarpophalangeal 
joint since then.  Other than what the examiner thought 
appeared to be a mild dorsal bony swelling, examination 
findings were normal, including range of motion of the thumb.  
The VA examiner provided an assessment of arthritis of the 
metacarpophalangeal joint of the left thumb, with a retained 
metallic fragment.  

The service medical records do not show that the left thumb 
was fractured as a result of the hyperextension injury.  The 
injury was assessed as a sprain, not a fracture, and X-ray 
findings were noted to be normal.  The veteran, as a lay 
person, is not competent to establish a different diagnosis.  
An X-ray study of the left hand and thumb in conjunction with 
the July 1995 examination showed that the retained metallic 
fragment was in the index finger, not the thumb, and that 
there were no other abnormalities pertaining to the left hand 
or thumb.  The diagnosis of arthritis of the 
metacarpophalangeal joint of the left thumb is not, 
therefore, supported by any X-ray evidence and appears to 
have been based on history given by the veteran.  Although 
the examiner indicated that the veteran's medical records 
were reviewed in conjunction with the examination, the 
examiner did not refer to the actual left thumb injury 
documented in the service medical records in rendering the 
diagnosis.  Thus, the Board finds that the July 1995 
examination report is not probative of a current diagnosis of 
service related disability of the left thumb.  See Grover v. 
West, 12 Vet. App. 109 (1999) (medical evidence of a 
diagnosis that is based on the veteran's inaccurate report of 
having incurred a fracture during service is not probative).

The VA examiner in July 1996 found that the examination of 
the left thumb was normal, and provided a diagnosis of a 
history of an old, healed fracture of the thumb with no 
limitation of motion.  At that time, an X-ray was interpreted 
as showing a questionable old fracture of the 
metacarpophalangeal joint of the left thumb.  Nevertheless, 
there is no competent evidence that any such fracture 
occurred in service.  The separation examination did not 
reveal the residuals of any fracture or other thumb injury 
and the veteran did not report having fractured his thumb.  
Additionally, the medical evidence shows that although the 
veteran has received extensive treatment for other 
disabilities, he registered no complaints pertaining to the 
left thumb.  The Board finds, therefore, that the claim for 
service connection for a left thumb disorder is not supported 
by competent and probative evidence that he has residuals of 
an in-service thumb injury.  

In sum, the service medical records show that the veteran 
incurred a hyperextension injury to the left thumb, which was 
assessed as a sprain.  No residual abnormalities were found 
on the service separation examination and there was no 
mention of any thumb problems for decades after service.  
Although he contends that he continues to suffer pain in the 
left thumb as a result of that injury, the probative medical 
evidence does not show that he currently has residuals of the 
injury.  Evidence of having incurred an injury during service 
is not sufficient to show entitlement to service connection; 
a claim for service connection requires medical evidence of a 
current disability resulting from that injury.  See Degmetich 
v. Brown, 104 F3d. 1328 (Fed. Cir. 1997).  In the absence of 
such evidence the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a left thumb disorder.

Total Disability Rating

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(a).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b). 

The veteran's service-connected disabilities are Osgood-
Schlatter's disease of the left knee with chondromalacia, 
rated as 20 percent disabling; a duodenal ulcer, rated as 
20 percent disabling; and inactive tuberculosis, rated as 
zero percent disabling, for a combined rating of 40 percent.  
His disabilities do not, therefore, meet the percentage 
requirements of 38 C.F.R. § 4.16(a) to qualify for 
consideration for a total disability rating based on 
individual unemployability.

The evidence shows that the veteran has been found to be 
disabled for Social Security benefits purposes as of February 
1996.  That determination was based on a finding of 
degenerative joint disease of the left knee and degenerative 
disc disease of the lumbar spine.  The documents indicate 
that the SSA physician found that the veteran was limited to 
light work due to back and left knee pain, which resulted in 
a finding of disability in view of his age and vocational 
factors.

As found above, the veteran's low back disability is not 
service connected.  Thus, the effect of that disability on 
his ability to secure or maintain substantially gainful 
employment cannot be considered.  Nor may his age be 
considered.  The VA examiner in July 1996 found that 
sedentary employment was feasible.  Although she referred to 
the "service connected disabilities" in making that 
assessment, she also referred to limitations on lifting, 
walking, and sitting.  Inasmuch as examination of the 
veteran's left knee revealed only a prominent tibial 
tubercle, with full range of motion, normal strength and 
stable ligaments, it is clear that the work restrictions were 
predicated, at least to a significant extent, on the back 
disability.  Therefore, the Board finds that the examiner's 
assessment is not probative of the veteran being incapable of 
securing or following substantially gainful employment due to 
his service-connected left knee and ulcer disabilities, 
rather than the non-service connected back disorder.  In the 
absence of such a finding, remand of the case for referral to 
the Director of the Compensation and Pension Service for 
consideration of an extra-schedular rating is not warranted.  
38 C.F.R. § 4.16(b).  The Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


ORDER

The claim of entitlement to service connection for a low back 
disorder is denied.

The claim of entitlement to service connection for a left 
thumb disorder is denied.

The claim of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 



